Per Curiam.
Respondent is a New Jersey attorney admitted to practice by this court in 1982.
Petitioner, the Committee on Professional Standards, moves for an order imposing reciprocal discipline upon respondent pursuant to section 806.19 of this court’s rules (22 NYCRR) by reason of his public reprimand by the New Jersey Supreme Court on April 28, 1992. This reprimand was based upon the same misconduct underlying respondent’s prior public reprimand by the United States District Court for the District of New Jersey in June 1991.
The New Jersey Supreme Court found that respondent violated several ethical rules when he impersonated an Internal Revenue Service Agent in a brief telephone message left on the answering machine of an adverse party during litigation in which respondent represented the plaintiff. In determining an appropriate sanction, the New Jersey Supreme Court noted respondent’s prior unblemished disciplinary record, his full cooperation with disciplinary authorities, his lack of venal motive in making the call, his lack of intent to engage in substantive conversation with the party called, and his contrition over his misconduct.
Respondent has advised that he does not oppose petitioner’s motion.
In view of respondent’s public reprimand in the State of New Jersey for professional misconduct and his lack of opposition to the imposition of reciprocal discipline, petitioner’s motion is granted. It is further determined that the ends of justice will be served by imposing upon respondent essentially the same discipline in this State as was imposed in the State of New Jersey (see, Matter of Mahoney, 166 AD2d 869).
Respondent censured.
Weiss, P. J., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered, that respondent be and hereby is censured.